Citation Nr: 0024641	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbar myositis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
psychoneurosis and conversion hysteria.

3.  Entitlement to an increased rating for residuals of 
shrapnel wounds of the left thigh and pelvis, with retained 
foreign bodies and scars, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right thigh and 
left leg.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  Service-connected lumbar myositis has not been found 
since a 1946 VA examination; the veteran's lumbar disability 
is not currently manifested by a severe strain, with listing 
of the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion.

2.  The veteran's service-connected psychoneurosis and 
conversion hysteria is not currently manifested by any 
symptoms or findings, including occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.

3.  The veteran's service-connected residuals of shrapnel 
wounds of the left thigh and pelvis, with retained foreign 
bodies and scars, are not manifested by service medical or 
other records showing a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; the 
service medical records or other evidence does not show 
hospitalization for a prolonged period for treatment of the 
shell fragment wounds, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements; objective findings do not include entrance and 
(if present) exit scars indicating the track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, with tests of 
strength and endurance compared with sound side demonstrating 
positive evidence of impairment; nor superficial scars, 
poorly nourished, with repeated ulceration, superficial scars 
which are tender and painful on objective demonstration, or 
limitation of motion, by the scars, of any body part.

4.  The veteran's service-connected residuals of a shell 
fragment wound of the left leg is not manifested by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; there is no record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; and 
there is no evidence of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
nor by superficial scars, poorly nourished, with repeated 
ulceration, superficial scars which are tender and painful on 
objective demonstration, or limitation of motion, by the 
scars, of any body part.

5.  The veteran's service-connected residuals of a shell 
fragment wound of the right thigh is not manifested by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; there is no record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; and 
there is no evidence of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
nor by superficial scars, poorly nourished, with repeated 
ulceration, superficial scars which are tender and painful on 
objective demonstration, or limitation of motion, by the 
scars, of any body part.

6.  Service connection is in effect for lumbar myositis, 
currently rated as 20 percent disabling; residuals of 
shrapnel wounds of the left thigh and pelvis, with retained 
foreign bodies and a scar, currently rated as 10 percent 
disabling; psychoneurosis and conversion hysteria, currently 
rated as noncompensable; and residuals of shrapnel wounds of 
the right thigh and left leg, currently rated as 
noncompensable.  The veteran's combined service-connected 
disability rating is 30 percent.

7.  The veteran has a high school diploma with 3 years of 
college and employment experience with the Missouri Pacific 
Railroad, as a cartographer for the Defense Mapping Agency, 
as a specifications engineer with McDonnell Aircraft, Martin-
Marietta, and Lockheed, and as an insurance administrator; he 
last worked in 1990.

8.  The evidence does not reveal that any of the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

9.  The evidence does not reveal that the veteran's service-
connected disabilities are of such severity as to preclude 
all forms of substantially gainful employment.

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for lumbar 
myositis, currently rated as 20 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (1999).

2.  The schedular criteria for a compensable rating for 
service-connected psychoneurosis and conversion hysteria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Codes 
9410-9424 (1999).

3.  The schedular criteria for an increased rating for 
residuals of shrapnel wounds of the left thigh and pelvis, 
with retained foreign bodies and scars, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4-14, 4.56, 4.73, 
Diagnostic Code 5314 (1999).

4.  The schedular criteria for a compensable rating for 
residuals of shell fragment wounds of the right thigh and 
left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 
(1999).

5.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes the veteran's 
attorney's July 1998 letter, which was received by the RO in 
August 1998, two months after a June 1998 RO decision which 
denied three of the veteran's current increased rating claims 
and increased the disability rating of one, clearly indicated 
the veteran was requesting increased ratings, i.e., filing 
new claims, rather than noting disagreement with the June 
1998 RO decision.  As to the increased rating claims the July 
1998 letter stated that "the veteran is seeking an increased 
schedular rating for each of his service-connected 
conditions.  The basis of this claim is that each of the 
veteran's service-connected conditions has become more 
severe."  A notice of disagreement (NOD) is defined by 
regulation as "[a] written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the [RO] 
and a desire to contest the result"; it "must be in terms 
which can be reasonably construed as [expressing] 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 10.201 (1999); Fenderson v. 
West, 12 Vet. App. 119, 128 (1999).  Accordingly, as the 
clear intent of the attorney's letter was to file new claims 
for increased ratings, and as there is no language in that 
letter which could reasonably be construed as expressing 
dissatisfaction or disagreement with the June 1998 
adjudicative determination by the RO and a desire to contest 
the result, nor language which could be reasonably construed 
as expressing disagreement with that determination and a 
desire for appellate review, the Board finds the attorney's 
July 1998 letter to be a new claim for increased ratings for 
the veteran's service-connected disabilities.

I.  Increased rating claims

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Lumbar myositis

The Board notes that service connection for limitation of 
motion of the lumbar spine was initially granted in March 
1946, based upon the veteran's January 1946 separation 
physical examination report, which contained a notation that 
the anterior flexion of the veteran's lumbar spine was 80 
percent of normal.  The veteran's service medical records 
contain no evidence of any injuries to, or complaints as to, 
the veteran's lumbar spine prior to December 1945.

An October 1946 Report of Physical Examination (actually a 
hospitalization discharge report) contained a notation that, 
while the veteran was on military police duty aboard a 
Northern Pacific Railroad train in December of 1945, he 
slipped on the stairs and struck his back.  He reported that 
no X-rays of his spine were taken at that time.  A special 
lumbar examination report dated in August 1946 is included 
with the October report.  That report contained notations 
that the veteran had no neurological complaints at that time.  
The report contains findings that mild scoliosis to the 
right, at the region of the second lumbar vertebra, had been 
found, and that the scoliosis appeared to become obliterated 
when the veteran bent anteriorly.  No limitation of motion of 
the lumbar spine was found, according to the report.  An X-
ray report of the sacroiliac joints showed no evidence of 
bone or joint pathology.  The diagnosis was lumbar myositis, 
bilateral, chronic, improved.

Based upon that report a December 1946 RO decision 
recharacterized the veteran's disability as lumbar myositis, 
bilateral, chronic, improved.  Myositis has been defined as 
muscular discomfort or pain from infection or an unknown 
cause.  (Citation omitted); Godfrey v. Brown, 7 Vet. 
App. 398, 401 (1995).  Myositis has also been defined as 
inflammation of a muscle.  (Citation omitted); Carroll v. 
Brown, 8 Vet. App. 128, 129 (1995).

A March 1948 VA physical examination report contains findings 
that the veteran's "spine shows no deformity, paravertebral 
spasm nor tenderness.  All motions of the spine are free, 
complete, painless and or normal strength, including touching 
his toes, which he does easily and completely.  Straight and 
bent leg raising as well as Laguerre's, Ober's and Ely's 
Signs are negative."  The diagnosis was no orthopedic 
disease of the spine.

Based upon that examination report, the RO, in an April 1948 
decision, recharacterized the veteran's lumbar spine 
disability as lumbar myositis "(Not found on last exam.)."

There is no medical treatment evidence in the claims file 
showing any complaints of, or treatment for, any lumbar spine 
disability since March 1948.

A December 1997 private X-ray report of the veteran's chest 
contained a finding of degenerative changes, thoracic spine, 
but no findings as to the lumbar spine.

During his June 1998 VA orthopedic examination, the veteran 
reported he was 74 years old, and essentially that he injured 
his back during one or more situations when he was "blown 
out of tanks on three separate occasions."  He also reported 
that he had been treated for his back complaints from 1948 to 
1953 at Jefferson Barracks, and since that time by his wife 
or a chiropractor.  His lumbar back complaints were noted to 
be stiffness and a "rigid" sensation in his low back.  The 
report reveals the examiner thoroughly reviewed the veteran's 
service and postservice medical records.

Upon physical examination, the examiner noted that, when the 
veteran was asked to stand at attention, he was able to do 
so, and also noted some loss of lordotic curve.  The veteran 
was noted to walk flexed forward at the waist approximately 
15 degrees, with a normal stride, and good energy.  He was 
also able to raise up on his toes and heels and do a deep 
knee bend with instability on the deep knee bend.  Range of 
motion was found to be flexion at the waist of 85 degrees, 
with complaints of tightness; hyperextension was found to be 
30 degrees, with complaints of tightness/pain; rotation was 
found to be 30 degrees to the left and 15 degrees to the 
right, both with a struggle and with complaints of 
tightness/pain in the low back; lateral flexion was found to 
be 20 degrees bilaterally.  The examiner indicated the 
veteran's spine had tender musculature with tense spasm and 
complaint of pain.  X-rays of the lumbar spine contain a 
finding of minimal curvature of the lumbar spine with 
concavity toward the left.  The impression was noted to be 
"extensive osteoporosis.  No other significant findings."

A June 1998 RO decision granted a 20 percent rating for the 
veteran's lumbar spine disability, effective April 29, 1998, 
the date of receipt of the veteran's claim for an increased 
rating for that disability, based upon "muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position," under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which rates lumbosacral strain.  The 
veteran did not appeal that decision.

During a September 1998 VA orthopedic examination, which 
report indicates the examiner thoroughly reviewed the claims 
file medical evidence, the veteran reported his history of 
shrapnel wounds, but not his December 1945 lumbar injury.  He 
also reported he has to sleep on a firm mattress or on 
blankets on the floor, in order to rest.  He reported his 
back felt "more rigid," and that he was unable to bend.  He 
also reported a sharp pain in his back two to three times per 
month, and night time "restlessness," and "excruciating" 
pain when he moves his back too fast "up or down."  He 
reported more pain during cold weather, and a loss of 
sensation in his lower extremities.  He reported he takes 
aspirin or Tylenol for the pain, and that he has not sought 
treatment from a physician.  While he reported that he "very 
seldom engages in sexual activity" because of the pain in 
his back, he is able to perform chores such as gardening and 
yard work.

Upon physical examination, the veteran was found to have 
forward flexion of approximately 15 degrees when he walks.  
His posture, even though he could stand at attention when 
asked to do so, was noted to involve some loss of the 
lordotic curve.  His gait, with a normal stride, was noted to 
be approximately 15 degrees of forward flexion at the waist.  
He was noted to be able to raise upon his toes and heels, and 
could do a deep knee bend, but with instability, and needed 
to pull himself up from that position by grabbing something.  
He was noted to be able to perform tandem walk, with a slight 
hesitancy and a slight loss of balance.  The brachial, 
radial, and pedal pulses in his extremities were noted to be 
2+ and equal, bilaterally.  The L1-L2 area of the spine, and 
downward, was noted to have point tenderness upon palpation.  
Ranges of motion were noted to be 80 degrees flexion at the 
waist, with a complaint of tightness; hyperextension of 30 
degrees, with a complaint of tightness; rotation of 30 
degrees left and 15 degrees right, both with a struggle and 
with tightness in the lower back; lateral flexion of 20 
degrees bilaterally.  Tense spasm was noted with complaint of 
pain.  He was able to perform straight leg raises to 30 
degrees on the right and 40 degrees on the left, with pain 
elicited on both sides in the lumbar area.  Pain was elicited 
in the S1 area when tested for hip extension.  Pain was also 
noted in the L3-4 area with ankle dorsiflexion.  The 
diagnoses were: (1) lumbar strain with decreased range of 
motion in the back and hip; (2) mild degenerative changes 
(minimal spurring from the anterior margins); (3) vacuum disc 
phenomenon at the L5-S1 level; and (4) minimal curvature of 
the lumbar spine, with concavity toward the left.

As noted above, myositis has not been diagnosed since October 
1946.  The veteran's current ratable lumbar findings are 
decreased ranges of motion and muscle spasm, and symptoms of 
pain on motion.

Disabilities of the lumbar spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285, 5286, 5289, 
5292, 5293, 5294, and 5295.  The veteran's lumbar disability 
is currently rated as 20 percent disabling under DC 5295.  As 
a vertebral fracture or a demonstrable deformity of a 
vertebral body, ankylosis, intervertebral disc syndrome, and 
sacro-iliac injury and weakness have not been diagnosed, DC's 
5285, 5286, 5289, 5293, and 5294 are not applicable to rate 
the veteran's lumbar disability.

Under DC 5292, which evaluates limitation of motion of the 
lumbar spine, a severe limitation warrants a 40 percent 
rating and a moderate limitation warrants a 20 percent 
rating.  The Board notes that the veteran's lumbar limitation 
of motion, as noted by the VA examination reports, includes 
limitation caused by pain.  There is no indication in these 
reports that pain limits the veteran's lumbar motion more 
than that noted in the reports.

Under DC 5295, which rates lumbosacral strain, a severe 
strain, with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or a narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating; with 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating is warranted.

Thus, rating the veteran's lumbar spine symptomatology under 
either of these codes would result in no more than a 20 
percent rating, even considering the veteran's pain, as the 
limitation of motion is no more than moderate, the criteria 
for a 40 percent rating under DC 5295 are conjunctive, and 
abnormal mobility on forced motion has not been shown.  The 
Board, in applying the criteria under 38 C.F.R., Part Four, 
Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  In this case, additional impairment during 
exacerbations, or flare-ups, of his condition has not been 
demonstrated.  There is no medical evidence to show that any 
other symptom, including weakness or incoordination, results 
in additional functional impairment to a degree that would 
support a higher rating under any of the above codes.  There 
is, therefore, no basis for the assignment of a schedular 
rating in excess of 20 percent for the veteran's lumbar 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59; DeLuca, supra.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's lumbar myositis, currently 
rated as 20 percent disabling.

B.  Psychoneurosis and conversion hysteria

A March 1946 RO decision granted service connection for 
psychoneurosis and conversion hysteria, and assigned a 
noncompensable (0 percent) rating.

During a June 1998 VA psychiatric examination, the veteran 
reported he did not suffer any continued psychiatric 
disturbance other than being "high strung," which he had 
been most of his life.  He also reported he was applying for 
an increased rating for his psychoneurosis and conversion 
hysteria at this time primarily because of the urging of a 
veterans' service organization.  The veteran reported he 
believed he was in good mental health and did not currently 
have any psychiatric disorder.  No Axis I or II diagnoses 
were rendered.  The Axis V diagnosis was current Global 
Assessment of Functioning (GAF) of 85, with the notations 
that the veteran was functioning well in most areas except 
for a lowered activity level primarily due to macular 
degeneration, and that occasional service-related dreams did 
not seem to be interfering with his life.

An August 1998 private treatment report contains a notation 
that the veteran felt nervous due to domestic problems.

During a September 1998 VA psychiatric examination, the 
veteran again reported essentially that he did not have a 
psychiatric illness.  Again, there was no Axis I diagnosis.

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, DC's 9201-9440.  A conversion disorder is rated 
under DC 9424, and anxiety disorders, to include an 
unspecified neurosis, are rated in accordance with DC's 9400-
9413.  All mental disorders, however, are rated in accordance 
with the General Rating Formula for Mental Disorders.  That 
Formula provides that, for a 30 percent evaluation, there 
must be found to be occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  For a 10 percent evaluation, there must be found to 
be occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  For a noncompensable evaluation, there must be 
found to be a mental condition that has been formally 
diagnosed, but whose symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

As the veteran has reported no psychiatric symptoms, and as 
no psychiatric disorder has been currently diagnosed, the 
preponderance of the evidence is against a compensable rating 
for the veteran's psychoneurosis and conversion hysteria.

The Board notes the RO has rated the veteran's psychoneurosis 
and conversion hysteria under DC 9411-9400, which rate post-
traumatic stress disorder (PTSD) and generalized anxiety 
disorder, respectively.  The veteran filed a claim for 
service connection for PTSD in a statement received in April 
1998.  As neither the June 1998 nor the September 1998 VA 
psychiatric examination reports contained an Axis I diagnosis 
of any mental disorder, there could be no grant of service 
connection for PTSD.  A rating decision in February 1999 did 
not expand the grant of service connection for a psychiatric 
disorder to include PTSD.  To the extent that the rating 
decision of February 1999 may be considered an adjudication 
of a claim for service connection for PTSD, the Board notes 
that the veteran did not initiate an appeal of that 
determination by filing a notice of disagreement.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thus, the Board has 
rated the veteran's psychoneurosis under DC 9410, which rates 
other anxiety and unspecified neurosis disorders, and his 
conversion hysteria under DC 9424, which rates conversion 
disorders.  The Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

C.  Residuals of shrapnel wounds of the left thigh and 
pelvis, with retained foreign bodies and scars

The veteran's service medical records reveal that, on January 
7, 1945, he received a moderate penetrating shell fragment 
wound to the left proximal thigh, anterior surface.  He also 
received a moderate penetrating shell fragment wound to the 
left mid 1/3 thigh, lateral aspect, and another penetrating 
moderate shell fragment wound to the mid 1/3 of the left leg, 
lateral aspect.  The records indicate the wounds were 
debrided and sutured, and that, by February 19, 1945, they 
had healed well.  There is no evidence in these records of 
any bone or nerve damage.  His January 1946 separation 
physical examination report contains a notation of three 
linear superficial healed scars being found on the veteran's 
left hip.  Other than the veteran's lumbar spine limitation 
of motion, which was not related to his shrapnel wounds, no 
musculoskeletal defects were noted.

An August 1946 VA examination report contains a notation that 
X-rays revealed two metallic foreign bodies, one measuring 6 
x 8 millimeters and located in the soft tissues of the left 
flank just above the crest of the ilium, and one measuring 5 
x 8 millimeters and located in the left flank just above the 
left hip joint.

A March 1948 VA examination report contains an X-ray report 
which revealed that, in addition to the two metallic foreign 
bodies noted in the August 1946 X-ray report, there was 
another foreign body in the soft tissues adjacent to the 
proximal third of the medial aspect of the femoral shaft on 
the left.  This X-ray report also contained the statement 
that there was no deformity of any of the bones.  The 
examination report contained a diagnosis of foreign bodies, 
left pelvis and left thigh, asymptomatic.

A March 1948 Special Orthopedic Examination report contains 
notations that there was a flat scar 4 x 1 centimeters on the 
lateral aspect of the left thigh at the junction of the 
proximal and middle third, that was free and not tender.  
Another flat scar just posterior to the first scar was noted, 
being 5 x 2 centimeters, free and not tender.  A third flat 
scar over the anterior superior spine of the left ilium, 
being 3 x 1 centimeters, was also noted to be free and not 
tender.  A fourth flat curved scar, just posterior and distal 
to the 3 x 1 centimeter scar, was noted to measure 8 x 2 
centimeters, and was noted to be free and not tender, even on 
manually stretching the scar.

The Board notes that there is no medical evidence of record 
of any complaints of, or treatment for, any residuals of any 
shrapnel wounds, since 1945.

During the veteran's June 1998 VA orthopedic examination, 
which report contains indications the examiner reviewed the 
claims file, the veteran reported no complaints as to his 
shrapnel wounds.  Upon physical examination a scar at the 
left hip near the iliac crest was found, which was 4 x 2.3 
inches.  Superior to that scar was found a 2 x 0.3 inch well 
healed scar, which was noted to be color minor paling, barely 
visible.  Two scars were found below the left hip, each 2 x 
0.4 inches.  All these scars were noted to be without 
adhesions, were nontender, and had no ulcerations, 
depressions, edema, or keloids.  The examiner indicated the 
veteran was able to rotate the femur and acetabulum 
bilaterally, but "lead to pain in the left hip and 
buttock."  Range of motion of the hips was noted to eversion 
left 40 degrees and right 45 degrees; inversion left 30 
degrees and right 35 degrees; abduction left 32 degrees with 
tremor leg, right 48 degrees; and flexion 90 degrees 
bilaterally, with tremor bilaterally.  The diagnoses were: 
(1) shrapnel scars; (2) left hip strain with decreased 
function secondary to old shrapnel wounds; (3) and retained 
shrapnel at left ilium, left femur, with the shrapnel at the 
iliac crest being in the soft tissue.

During the veteran's September 1998 VA orthopedic 
examination, which report contains indications the examiner 
reviewed the claims file, the veteran reported that during 
cold weather he has a loss of sensation in his lower 
extremities, particularly in his thigh area.  Upon physical 
examination, the examiner indicated the muscles of the 
veteran's hips, thighs, and lower extremities were normal, 
with no obvious wasting.  While strength in his lower 
extremities was found to be 5/5, pain was elicited in the S1 
area when hip extension was tested.  The veteran was noted to 
be able to fully rotate his femur and acetabulum bilaterally, 
but this was noted to lead to pain in his hip and his 
buttocks.  Upon elevation of his legs he was noted to have 
pain in his hip.  Range of motion was found to be eversion 
left 40 degrees, and right 45 degrees; inversion was left 30 
degrees, right 35 degrees; abduction was left 32 degrees, 
right 48 degrees; flexion was 90 degrees bilaterally.  The 
examiner indicated that when the veteran performed any of 
these movements in his hips and lower extremities, he 
exhibited a tremor which became worse as he put forth any 
effort in straining to perform any maneuver.  Neurologically, 
the veteran's reflexes were found to be 1+ in the Achilles.  
A scar, 4 x 2.3 inches, was found at the left hip near the 
iliac crest; to the back, a 2 x 3 inch well healed scar was 
found.  The examiner indicated that there was minor paling 
that was very visible.  Two scars, each measuring 2 x 0.4 
inches and located below the hip, were found.  All scars were 
noted to have no adhesions, no tenderness, and no 
ulcerations, depression, edema, or keloids.  A September 1998 
VA computed tomography (CT) of the left hip revealed several 
metallic foreign bodies in the pelvis and proximal thigh, 
above and below the level of the left hip.  Several 
phleboliths were noted in the pelvis.  The examination did 
not reveal any evidence of fracture, dislocation or bony 
destruction.  The joint space was preserved, but minimal 
spurring of the acetabulum was noted.  The CT impressions 
were: (1) minimal spurring of the acetabulum; (2) metallic 
foreign bodies above and below the level of the hip, which do 
not impinge on the hip itself.  The examination diagnoses 
were: (1) decreased motion of the hip; (2) multiple shrapnel 
scars of the left hip; (3) left hip strain with decreased 
function; (4) minimal spurring of the acetabulum; (5) 
retained shrapnel in the left ilium, left femur; (6) shrapnel 
anterior to the sacrum on the lateral views, that lies in the 
adjacent buttock; (7) left hip shrapnel retained which does 
not impinge on the hip itself.

Initially, the Board notes that while the RO has 
characterized the veteran's service-connected disability as a 
scar, left thigh, with retained foreign bodies in the left 
thigh and pelvis, the Board has recharacterized the issue as 
residuals of shrapnel wounds of the left thigh and pelvis, 
with retained foreign bodies and scars, to identify the true 
nature of the veteran's disability.

In summary, the veteran's service medical records and 1948 VA 
examination reports reveal no bone or nerve damage to the 
veteran's left hip (pelvis) and thigh due to his shell 
fragment wounds.  The Board also notes there is no medical 
opinion of record relating arthritis or any peripheral 
neuropathy to the veteran's service-connected shell fragment 
wounds.

Disabilities of the pelvic girdle and thigh are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5313-
5318.  The RO has assigned a 10 percent rating for the 
veteran's residuals of shrapnel wounds of the left thigh and 
pelvis, with retained foreign bodies and scars, under DC 
5314, which rates injuries to Muscle Group XIV.

38 C.F.R. § 4.73, DC 5314 rates disabilities of Group XIV 
muscles, the anterior thigh group, which include the 
artorius, the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  The functions affected by these muscles are 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, and tension of the fascia lata and the 
iliotibial (Maissiat's) band.  These muscles also act with 
Muscle Group XVII in postural support of the body and with 
the hamstrings in synchronizing the hip and knee.

38 C.F.R. § 4.56 provides the criteria for rating muscle 
injuries.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under DC's 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(d).  Under DC 
5314, a severe muscle injury warrants a 40 percent rating; a 
moderately severe muscle injury warrants a 30 percent rating; 
and a moderate muscle injury warrants a 10 percent rating.  
38 C.F.R. § 4.73, DC 5314.

A moderate disability of muscles is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection; service department records or other evidence shows 
inservice treatment for the wound; there is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
a lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured muscles; 
there are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(i), (ii), (iii).

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)(i), (ii), (iii).

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(i), (ii), (iii).

In the present case, the evidence does not indicate that the 
veteran's moderate penetrating shell fragment wounds were 
through and through or deep penetrating wounds by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  While the service medical 
records show the veteran was hospitalized for his service-
connected psychoneurosis and conversion hysteria, they do not 
show hospitalization for a prolonged period for treatment of 
his shrapnel wounds, with a record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
above, and, if present, evidence of inability to keep up with 
work requirements.  As noted in the service medical records, 
while the veteran was assigned as a military policeman on a 
railroad after his release from psychiatric hospitalization, 
there is no evidence that his shrapnel wounds contributed to 
this assignment.  The service medical records do not include 
objective findings of entrance and (if present) exit scars 
indicating the track of missiles through one or more muscle 
groups, or indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, or tests of strength and endurance 
compared with sound side demonstrating positive evidence of 
impairment.  As noted above, the service medical records 
contain notations that by February 19, 1945, a little over 
one month after he was wounded, his wounds had healed well.  
Thereafter, in service, there was no record of consistent 
complaints by the veteran of the cardinal signs and symptoms 
of muscle disability.  The service medical records, in fact, 
show no complaints of, or treatment for, these shrapnel 
wounds subsequent to February 1945.  His January 1946 
separation physical examination report contains no evidence 
of anything other than scars as residuals of these wounds.

The Board has also considered the veteran's scars in 
connection with his increased rating claim.  Scars are rated 
in accordance with 38 C.F.R. § 4.118, DC's 7800-7805.  
Superficial scars, poorly nourished, with repeated 
ulceration, have not been shown by the 1998 VA examination 
reports; thus, DC 7803 is inapplicable to the veteran's 
scars.  DC 7804 allows for a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration; as there is no clinical evidence of these 
symptoms, DC 7804 is inapplicable to the veteran's scars.  DC 
7805, which rates other scars, provides that these are to be 
rated on limitation of function of the part affected.  The 
1998 VA examination reports, however, do not show any 
limitation of function of any body part due to these scars; 
thus, DC 7805 would not provide a compensable rating for the 
veteran's scars.

Accordingly, Board finds that the preponderance of the 
evidence is against an increased rating for residuals of 
shrapnel wounds of the left thigh and pelvis, with retained 
foreign bodies and scars, currently rated as 10 percent 
disabling.

In confirming a 10 percent rating the Board is cognizant of 
the veteran's complaints of pain, which are noted in the 
claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of a rating for a 
moderate wound.  (The "cardinal symptoms of muscle wounds 
(include) ... fatigue and fatigue-pain after moderate 
use....")  Hence, the impact of pain has already been 
considered, and assigning a rating for pain under 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.

D.  Residuals of shell fragment wounds of the right thigh and 
left leg

The veteran's service medical records reveal that, on January 
7, 1945, he received a penetrating moderate shell fragment 
wound to the mid 1/3 of the left leg, lateral aspect, and a 
penetrating moderate wound to the mid 1/3, lateral aspect, 
right thigh.  The records indicate the wounds were debrided 
and sutured, and that, by February 19, 1945, they had healed 
well.  There is no evidence in these records of any bone or 
nerve damage, nor of any retained foreign bodies.  His 
January 1946 separation physical examination report contains 
a notation of one scar on the middle of the left lower leg.  
There is no mention in this report of the right thigh scar.  
Other than the veteran's lumbar spine limitation of motion, 
which was not related to his shrapnel wounds, no 
musculoskeletal defects were noted.

A March 1948 VA Special Orthopedic Examination report 
contains notations that, during a physical examination, a 
flat 3 centimeter long scar was found on the lateral aspect 
of the left lower leg, at the junction of the middle and 
lower thirds, which scar was noted to be free and not tender.  
A slightly depressed 1 centimeter in diameter scar was found 
on the medial aspect of the right thigh, just above the knee, 
which was also noted to be free and not tender.  The veteran 
reported no complaints as to these scars.  A March 1948 X-ray 
report contains no findings as to either wound.  The 
diagnosis was scars, both thighs and left leg, due to 
shrapnel.

The Board notes that there is no medical evidence of record 
of any complaints of, or treatment for, any residuals of any 
shrapnel wounds, since 1945.

During the veteran's June 1998 VA orthopedic examination, 
which report contains indications the examiner reviewed the 
claims file, the veteran reported no complaints as to his 
shrapnel wounds.  Upon physical examination a 0.3 inch 
circular scar, with a 1 millimeter depression, was found 
above and medial to the right knee.  The examiner indicated 
there was no muscle involvement in regard to this scar.  
Lateral to the right knee another 0.2 inch scar, with a 1 
millimeter depression, was found.  Again, the examiner 
indicated there was no muscle involvement in regard to this 
scar.  The examiner also indicated that the scars around the 
knee were pretty well lost in normal skin folds, were 
nontender, and had no other distinguishing characteristics.  
The diagnosis was shrapnel scars.

A September 1998 VA orthopedic examination report, which 
contains indications the examiner reviewed the claims file, 
contains a notation that the veteran reported that his right 
knee gave him no problem.  Upon physical examination a 0.3 
inch circular scar, with a 1 millimeter depression, was found 
above and medial to the right knee.  The examiner indicated 
there was no muscle involvement in regard to this scar.  
Lateral to the right knee another 0.2 inch scar, with a 1 
millimeter depression, was found.  Again, the examiner 
indicated there was no muscle involvement in regard to this 
scar.  The examiner also indicated that the scars around the 
knee were "hard to appreciate," were nontender, and had no 
other distinguishing characteristics.  The diagnosis was 
right knee shrapnel scars.

One of the veteran's wounds, on the lateral aspect of the 
left lower leg, at the junction of the middle and lower 
thirds, is also a part of Muscle Group XIV, as rated under DC 
5314.  As noted in the previous section of this decision, 
under DC 5314 a severe muscle injury warrants a 40 percent 
rating; a moderately severe muscle injury warrants a 30 
percent rating; a moderate muscle injury warrants a 10 
percent rating, and a slight muscle injury warrants a 0 
percent (noncompensable) rating.  38 C.F.R. § 4.73, DC 5314.

A slight disability of muscles is a simple wound of muscle 
without debridement or infection; the service department 
records show a superficial wound with brief treatment and 
return to duty; no cardinal signs or symptoms of muscle 
disability as defined above are evident; objective findings 
include minimal scar, no evidence of fascial defect, atrophy, 
or impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1)(i), (ii), (iii).

A moderate disability of muscles is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection; service department records or other evidence shows 
inservice treatment for the wound; there is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
a lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured muscles; 
there are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(i), (ii), (iii).

In the present case, the evidence does not indicate that the 
veteran's wound, on the lateral aspect of the left lower leg, 
at the junction of the middle and lower thirds, was a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence do not show a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined above, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  As 
noted above, the service medical records contain notations 
that by February 19, 1945, a little over one month after he 
was wounded, his wounds had healed well.  There are no 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, with 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  The service medical 
records, in fact, show no complaints of, or treatment for, 
these shrapnel wounds subsequent to February 1945.  His 
January 1946 separation physical examination report contains 
no evidence of anything other than scars as residuals of 
these wounds.

Accordingly, the preponderance of the evidence is against a 
compensable rating for residuals of a shell fragment wound of 
the lateral aspect of the left lower leg, at the junction of 
the middle and lower thirds, under DC 5314.

The other wound, on the medial aspect of the right thigh, 
just above the knee, is a part of Muscle Group XV, as rated 
under DC 5315.  DC 5315 rates disabilities of Muscle Group 
XV, the mesial thigh group, which includes the adductor 
longus, 


adductor brevis, adductor magnus, and gracilis muscles.  They 
function in the adduction of the hip, flexion of the hip, and 
flexion of the knee.

Under DC 5315 a severe muscle injury warrants a 30 percent 
rating; a moderately severe muscle injury warrants a 20 
percent rating; a moderate muscle injury warrants a 10 
percent rating, and a slight muscle injury warrants a 0 
percent (noncompensable) rating.  38 C.F.R. § 4.73, DC 5314.

In the present case, the evidence does not indicate that the 
veteran's wound, on the medial aspect of the right thigh, 
just above the knee, was a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, with residuals of debridement, or prolonged 
infection.  The service department records or other evidence 
do not show a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined above, particularly a lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  As noted above, the 
service medical records contain notations that by February 
19, 1945, a little over one month after he was wounded, his 
wounds had healed well.  There are no entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  The service medical records, in fact, 
show no complaints of, or treatment for, these shrapnel 
wounds subsequent to February 1945.  His January 1946 
separation physical examination report contains no evidence 
of anything other than scars as residuals of these wounds.

Accordingly, the preponderance of the evidence is against a 
compensable rating for residuals of a shell fragment wound on 
the medial aspect of the right thigh, just above the knee, 
under DC 5315.



The veteran is service-connected for scars as residuals of 
these wounds.  As noted above, scars are rated in accordance 
with 38 C.F.R. § 4.118, DC's 7800-7805.  Superficial scars, 
poorly nourished, with repeated ulceration, have not been 
shown by the 1998 VA examination reports; thus, a rating 
under DC 7803 would be noncompensable (0 percent).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  DC 7804 allows 
for a 10 percent rating for superficial scars which are 
tender and painful on objective demonstration; as there is no 
clinical evidence of these symptoms, a rating under DC 7804 
would also be noncompensable.  DC 7805, which rates other 
scars, provides that these are to be rated on limitation of 
function of the part affected.  The 1998 VA examination 
reports, however, do not show any limitation of function of 
any body part due to these scars; thus, a rating under DC 
7805 would also be noncompensable.

Accordingly, Board finds that the preponderance of the 
evidence is against a compensable rating for residuals of 
shell fragment wounds of the right thigh and left leg.

E.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

The Board also notes that three of the veteran's increased 
rating claims were denied by the RO in a June 1998 rating 
decision, and one, for lumbar myositis, was granted, with the 
RO assigning a 20 percent rating.  VA orthopedic and 
psychiatric examinations were conducted in June 1998, and 
were the basis for the RO's June 1998 decision.  Two months 
later, in August 1998, the veteran, after engaging his 
present attorney to represent him, filed again, through a 
statement submitted by his 

attorney, for increased ratings for his service-connected 
disabilities.  The attorney's statement, dated in July 1998, 
noted that "[t]he basis of this claim is that each of the 
veteran's service-connected conditions has become more 
severe."  No medical evidence of increased severity of any 
his service-connected disabilities was submitted at that 
time, or at any time during this appeal.  The attorney's 
statement then requested, "[i]n accordance with 38 U.S.C. 
[§] 5107(a), please do the following: a) Conduct an 
examination of the veteran's service-connected conditions to 
ascertain their present status and how these conditions 
affect the veteran in his everyday activities."  While a 
reexamination was not required in the case, see 38 C.F.R. 
§ 3.327(a) and Glover v. West, 185 F.3d 1328, 1333 (1999), 
the RO nonetheless provided both VA orthopedic and 
psychiatric examinations.  The September 1998 examination 
reports and the June 1998 examination reports are virtually 
identical in their findings.

As noted above, the United States Court of Appeals for 
Veteran's Claims has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey, supra; Proscelle, supra.  Thus, the 
Board, as noted above, has found the veteran's increased 
ratings claims well grounded.

In August 1999, the United States Court of Appeals for the 
Federal Circuit, in Glover, supra, held that, as to whether 
§ 3.327(a) mandated a reexamination in all cases in which a 
veteran attempts to reopen a claim for increased ratings for 
service-connected disabilities, that:

We agree with the [United States Court of 
Appeals for Veterans Claims] 
interpretation of § 3.327(a) that the 
veteran must come forward with at least 
some evidence that there has in fact been 
a material change in his or her 
disability when that veteran seeks a 
rating increase.  A bald, unsubstantiated 
claim for an increase in disability 
rating is not evidence of a material 
change in that disability and is 
insufficient to trigger the agency's 
responsibility to request a 
reexamination.  (emphasis in original)

Glover, 185 F.3d at 1333.  

II.  A total disability rating based on individual 
unemployability due to service connected disabilities (TDIU)

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v 
West, 12 Vet. App. 413, 419-20 (1999); Anderson (Bennie) v. 
Brown, 5 Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the veteran's TDIU claim must be found 
to be not well grounded.  As noted above, service connection 
is in effect for lumbar myositis, currently rated as 20 
percent disabling; residuals of a shrapnel wound of the left 
thigh, with retained foreign bodies and a scar, currently 
rated as 10 percent disabling; psychoneurosis and conversion 
hysteria, currently rated as noncompensable; and residuals of 
shrapnel wounds of the right thigh and left leg, currently 
rated as noncompensable.  The veteran's combined service-
connected disability rating is 30 percent.  Thus, he does not 
meet the criteria of 38 C.F.R. § 4.16(a).

The record reveals the veteran has a high school diploma with 
3 years of college and employment experience with the 
Missouri Pacific Railroad, as a cartographer for the Defense 
Mapping Agency, as a specifications engineer with McDonnell 
Aircraft, Martin-Marietta, and Lockheed, and as an insurance 
administrator, and that he last worked in 1990.  During a 
June 1998 VA Social Survey, the veteran reported enjoying 
retirement, with interests in fishing and listening to books 
on tapes, although his eyesight and "back" problem somewhat 
limit what he is able to do.  He also reported being able to 
work, except for his back problems.  He also reported he 
suffered from macular degeneration, that he retired in 1978 
at age 62, and that he was receiving Social Security 
Retirement benefits.

During his June 1998 VA psychiatric examination he reported 
he retired at age 62 due to a myocardial infarction.  He also 
reported having degenerative heart disease, back stiffness, 
and macular degeneration.  He reported his loss of eyesight 
had been very bothersome to him, and has increased his 
irritability level.  The examiner noted the veteran was 
competent of managing his own benefits in his own best 
interests.  As an Axis V diagnosis, the examiner noted the 
veteran was functioning well in most areas except for the 
lowered activity level, primarily because of the macular 
degeneration.

Again, during his June 1998 VA general examination, he 
reported he retired at age 62 "when he had a heart attack."  
The examiner also indicated the veteran was "able to manage 
his own affairs."

A December 1997 private physician treatment report contains a 
finding of coronary artery disease, stable, without chest 
pain, and that a chest X-ray was negative except for aortic 
tortuosity and a mildly enlarged heart.  A December 1997 
private X-ray report contains a diagnosis of pulmonary 
emphysema, left ventricular predominance, and aortic 
atherosclerosis.  An August 1998 private physician treatment 
report contains a diagnosis of coronary artery disease.

During a September 1998 VA psychiatric examination the 
veteran reported that "the adjustment to his failing 
eyesight (circa 1990/1991) continues to annoy him more that 
his cardiac issues."

During a September 1998 VA general examination the veteran 
reported he was able to "perform chores such as gardening 
and yard work."

The Board finds there is no medical evidence of record which 
indicates the veteran has any service-connected impairment of 
mind or body which renders it impossible for the average 
person to follow a substantially gainful occupation.  His 
heart disease and eye disorder are not service connected 
disabilities.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  The evidence shows the veteran retired due to a 
myocardial infarction, and that the veteran suffers from 
macular degeneration, both non-service connected.  There is 
also no evidence of record of any hospitalizations since the 
late 1940's.  Therefore, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Accordingly, the Board finds the veteran's TDIU claim not 
well grounded.

The Board notes the veteran's attorney's opinion, in an 
August 1998 statement, that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected conditions.  However well-intentioned 
that statement may be, the Board notes that there is no 
evidence of record that the veteran's attorney, as a lay 
person, is qualified to offer medical opinions; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves a medical determination, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu, supra.

The Board also notes the veteran's attorney's request, also 
in that August 1998 statement, that VA assist the veteran as 
to his TDIU claim.  The Board notes that VA's duty to assist 
has been addressed by the United States Court of Appeals for 
the Federal Circuit in the case of Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  That decision held that only a person 
who has submitted a well grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68. 

ORDER

An increased rating for lumbar myositis, currently rated as 
20 percent disabling, is denied.

An increased (compensable) rating for psychoneurosis and 
conversion hysteria is denied.

An increased rating for residuals of shrapnel wounds of the 
left thigh and pelvis, with retained foreign bodies and 
scars, currently rated as 10 percent disabling, is denied.

An increased (compensable) rating for scars, as residuals of 
shell fragment wounds of the right thigh and left leg, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

